FRIENDLY, Circuit Judge
(concurring and dissenting):
I join in the portions of the opinion dealing with the claims of Crystal against Cunard and Clark and with the claims of all three against Penson. But I disagree with the refusal to give effect to what seems entirely clear exculpatory language in the contract between Cunard and Clark.
The full language from the contract we must construe is set out in the margin, *301Clark being described as “Contractor” and Cunard as “Agent.” 1 Endeavoring to put myself in the place of a draftsman not endowed with hindsight, I do not see how he could realistically have been expected to do better in disclaiming liability for the loss that here occurred. Not content to rely solely on bare words of disclaimer, he placed the problem in its business setting. Clark told Cunard that it would try to hire terminal employees of “integrity and ability”; that it would be liable for losses resulting from their lack of integrity; but that it would not be liable for losses resulting from “theft,” save as expressly provided in the second sentence, or from “errors” —the latter clearly arising from lack of “ability” of the employees and the former possibly so. Clark would naturally have thought that with this protection it could rely on the usual fidelity bond against fraud by its employees, on a $2,000,000 liability policy tailored to the risks of theft for which it had accepted responsibility, and on a $2,000,000 policy required by another clause to cover damage to property resulting from its negligence. Other risks remained with Cunard, which would insure or self-insure against them. We now frustrate this well articulated contractual plan and bestow a windfall on Cunard or its insurer because the draftsman did not also use the talismanic word “misdeliveries” — “the term that naturally leaps to mind to characterize what happened here.”
I must assume it would have leapt to my brothers’ minds, but I doubt it would have to mine. Even after the education from which I have now benefited, “errors in delivery” seems a completely apt way to describe delivery to a wrong person, I fail to understand why, as a matter of language, although deliveries at a wrong time or to a wrong place or other-wrong deliveries that are ultimately rectified would be “errors in delivery,” unrectified deliveries to a wrong person are not. I am equally unable to comprehend on what basis, especially in view of the explanatory language at the beginning of the clause, Clark should be thought to have been at pains to exclude liability for small errors in delivery, e. g., delays, while accepting liability for large ones, or how Cunard could have reasonably supposed this to be the effect of the words used. If the draftsman had employed a long string of words as was the style a half century ago, omission of the one considered most technically apt might indeed be thought significant; but one good reason for not using ten words where one will do is to prevent argument of that sort.
I likewise see no ground for invoking some artificial rule of construction to cut down on the natural meaning of the words. Whatever may be the case with contracts of adhesion, when a contract is made at arms’ length between two business concerns like Cunard and Clark, there is no justification for courts looking with “disfavor” on the allocation between them of risks from the wrong delivery of cargo on a busy pier; our duty is to read the words, in their setting, with icy neutrality. One of the world’s great shipping lines surely does not need the help of this court in working out its contracts, and ought not get it in working out of them. Pettus v. Grace Line, Inc., 305 F.2d 151, 155 (2 *302Cir. 1962), held that an agreement of a stevedore to be liable for negligence and to carry insurance against it did not negate the implied obligation to perform workmanlike services “in the absence of an express disclaimer”; that decision is not apposite here, and a text discussion of disclaimers on products liability is even less so. To be sure, disclaimers must be clear enough for a reasonable man to understand; but that does not mean that courts ought read them as they used to read indictments, where the omission of any word was fatal.

. “As terminal employees, engaged in clerical services of tallying and delivery of cargo, are selected so far as possible according to their integrity and ability, the Contractor cannot assume responsibility for losses resulting from possible theft or errors in delivery or receiving of cargo except where fraud on the part of these employees is clearly evident. However, the Contractor will indemnify and save harmless Agent against any and all cargo claims caused by theft or pilferage when such cargo is placed in the permanent pier cribs in the care, custody and control of the Contractor, and/or the care, custody and control of any protective organization engaged by Agent, and provided the Contractor’s liability is not in excess of the liability of Agent to shippers, owners or consignees of such cargo, and provided further that Contractor’s liability shall not be in excess of two million ($2,000,000.00) dollars. * * .1: